JUSTICE HARRISON, dissenting: While the decision of whether or not to declare a mistrial rests within the sound discretion of the court, a mistrial should be declared when the trial is interrupted by some occurrence of such a character that, because of it, one of the parties cannot have a fair trial. (Needy v. Sparks (1977), 51 Ill. App. 3d 350, 359, 366 N.E.2d 397.) Precisely such an occurrence took place here, where defendant, in the presence of the entire jury, carried the stricken juror from her chair and tended to her. While there is nothing to suggest that defendant’s actions resulted from anything less than admirable and humanitarian motives, it simply defies common sense and human experience to hold, as the majority does, that the issue of defendant’s alleged malpractice could be fairly resolved by jurors who had just watched defendant rescue their fallen counterpart.